DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group B in the reply filed on 2022-06-13 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-9, 13-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species as described in the prior office action, there being no allowable generic or linking claim.
The remaining claims 1-5 and 10-12 are drawn to elected species B and are examined in their entirety below.
Applicant's traverse in the reply filed on 2022-09-21 is acknowledged.  The traversal is on the ground(s) that features of the species were not raised.  This is not found persuasive because the cited figures and paragraphs of the election of species action provided all the relevant details of the species to be elected. This argument is further addressed in the response to arguments section below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villa-Real (US 2013/0027868).
Regarding claim 1 Villa-Real discloses:
An integrated stand for a portable device, comprising: 
a storage device (e.g. 100 Fig.1) configured to store data therein (described e.g. paragraph [0016]), the storage device having a front end opposite a back end (e.g. 1089a/108b Fig.2), each of the front end and the back end configured to have at least one connector extruded therethrough (shown e.g. Fig.2); 
an actuator (e.g. 114 Fig.2) coupled to the storage device to cause the at least one of the connectors to extrude through at least one of the back end or front end of the storage device (shown e.g. Fig.2); and 
a first segment (e.g. 110a Fig.3/Fig.4) coupled to a side of the storage device, the first segment having a first end (e.g. at 114) opposite a second end (e.g. hinge of 110b Fig.4), the first end rotatively coupled around a hinged joint (e.g. indicated by arrows Fig.2) positioned along an end of the side of the storage device (shown e.g. Fig.1); and 
a second segment (e.g. 110b Fig.3/Fig.4) rotatively coupled around a further hinged joint positioned along the second end of the first segment (shown/indicated Fig.5).

Regarding claim 2 Villa-Real discloses:
the first and second segments are foldably stored proximate the side of the storage device in response to being rotated around the first and second hinged joints, respectively, in a first direction (shown e.g. Fig.2).

Regarding claim 3 Villa-Real discloses:
the first and second segments are extended from the side of the storage device in response to being rotated around the first and second hinged joints, respectively, in a second direction opposite the first direction (e.g. with 110a/110b rotated in the other direction as indicated by arrows Fig.2).

Regarding claim 4 Villa-Real discloses:
the first and second segments are rotated about the first and second hinged joints, respectively, in the second direction (as indicated by arrows Fig.2) to provide balance (e.g. adjustable when plugged in paragraph [0036]) to the portable device (described e.g. [0191]).

Regarding claim 5 Villa-Real discloses:
the at least one extruded connector is engaged at an edge of the portable device such that the extended first and second segments provide balance (left/right balanced shown Fig.2) at the edge of the portable device (described e.g. [0191]).

Regarding claim 10 Villa-Real discloses:
the actuator takes a form of a mechanical slider positioned proximate the storage device (sliding indicated by arrows Fig.2).

Regarding claim 11 Villa-Real discloses:
the at least one connector is configured to allow data transmission between the storage device and the portable device (indicated e.g. Fig.102).

Regarding claim 12 Villa-Real discloses:
the at least one connecter is a universal serial bus connector (described paragraph[0019]).

Response to Arguments
Applicant's arguments filed 2022-09-21 have been fully considered but they are not persuasive. The action above points out where the art of record discloses the current claims of record.
Regarding the arguments with respect to the election of species:
As a first matter, the examiner must emphasize: “Claims themselves are never species.” (MPEP 806.04(e))
Next, as noted in MPEP 809.02(a): an election of species action should clearly identify the “disclosed species”.
The election of species dated 2022-05-25 properly identified the only two disclosed species that contain/comprise “a storage device configured to store data therein”.
The election of species dated 2022-05-25 also specifically cited the features of each of the disclosed species by pointing to the relevant figures and paragraphs (i.e. applicants argued “specific features in the figures or paragraphs of Applicant’s specification”).
Per 37 CFR 1.142: “(b) Claims to the invention or inventions not elected, if not canceled, are nevertheless withdrawn from further consideration by the examiner by the election, subject however to reinstatement in the event the requirement for restriction is withdrawn or overruled.”
As the elements recited in claims 6-9 and 13-20 recite features that are not disclosed in any of the pointed to figures or paragraphs of species B pointed out in the election of species, then they are not claims to the elected species and they were properly withdrawn from consideration by the examiner by applicant’s election.
Applicants renewed traversal is noted, however as 37 CFR 1.142 specifically provides for the examiner to withdraw the claims to the invention not elected, and as the disclosed species were properly identified in the original election of species dated 2022-05-25, the argued claims remain withdrawn as to a non-elected invention.

Regarding applicant’s arguments with respect to the “extruded therethrough” and “actuator” limitation(s):
It must be emphasized that the present claims of record are apparatus claims, and that reading the limitation “extruded therethrough” to require the movement of the connector is inconsistent with an apparatus claim, as "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). One of ordinary skill in the art would understand that the “extruded” claim language (given its proper interpretation in light of the specification without importing limitations from the specification into the claims MPEP 2111) is disclosed by the structure of Villa-Real because the connectors 108a/108b are pushed out through openings in e.g. 110a/110b (as shown between FIG.1 and FIG.2) when actuated via 114, and 106a/106b. One of ordinary skill would understand that there is no requirement that the claimed connectors be capable of movement. As applicant concedes in their arguments: “Actuating the cap 110 by pushing on the keychain attachment 114 exposes the USB connector 108” (remarks dated 2022-09-21 page 8), which one of ordinary skill in the art would understand to be sufficient to disclose the argued limitation(s).
Regarding the arguments with respect to the claimed first and second segments:
It must first be noted that there is no limitation with respect to any one segment being “coupled to an end” of the other segment recited in the argued claims.
The claim language of record recites that the second segment is “positioned along the second end of the first segment”, and that Villa-Real clearly shows in the detailed view in FIG.5 that the hinge end of 110b and the hinge end of 110a are positioned along one another at the center of the device 100, which one of ordinary skill in the art would understand discloses the argued limitation (given its proper interpretation in light of the specification without importing limitations from the specification into the claims MPEP 2111). 
The remaining arguments point back to the arguments already addressed above and will not be repeated here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841